Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 2-10 and 12 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art Stacchino et al. U.S. Publication 2006/0178740 discloses a prosthetic heart valve, comprising a stent having a collapsed condition and an expanded condition, the stent extending in a
longitudinal direction between an inflow end and an outflow end and having a length from the inflow end to the outflow end, an annulus portion adjacent the inflow end, an aortic portion adjacent the outflow end and an intermediate portion between the annulus portion and the aortic portion, the stent including a plurality of struts circumscribing a plurality of open areas of the stent, the intermediate portion of the stent including enlarged open areas that are larger than the open areas in the annulus portion of the stent and the open areas in the aortic portion of the stent; a plurality of valve leaflets supported by the stent; and a cuff connected to the annulus portion of the stent, wherein the enlarged open areas are spaced from one another in a circumferential direction of the stent so that each of the enlarged open areas can be aligned with a coronary artery ostium in the native valsalva sinus of a patient. However, Stacchino et al. does not expressly disclose nor render obvious wherein the cuff has a first wall overlapping in the longitudinal direction with the plurality of valve leaflets, a second wall radially outward of the first wall, and a space between the first wall and the second wall, the first wall having a first length in the longitudinal direction less than the length of the stent such that an outflow end of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774